Citation Nr: 0725054	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  05-08 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to January 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which in pertinent part, denied a 
30 percent rating for PTSD and denied TDIU.  Pursuant to an 
August 2005 rating, the evaluation for PTSD was increased to 
50 percent, effective from November 21, 2003 the date the 
claim for an increased rating was received.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.  

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

During a June 2005 VA psychiatric examination, the veteran 
indicated that he was receiving monthly group therapy at the 
New Bedford Vet Center and that he was also receiving 
treatment from Dr. JHS, a private psychiatrist, every three 
to six months.  Apart from a summary from the private 
psychiatrist dated in December 2003, efforts to obtain any 
records from those providers have not been accomplished.  

Prior to filing his increased rating claim in November 2003, 
VA outpatient treatment records from August 22, 2003 reflect 
that the veteran intended to apply for SSDI (Social Security 
disability benefits).  VA's duty to assist specifically 
includes requesting information from other Federal 
departments or agencies.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  The Board notes that it has been resolved in 
various cases, essentially, that although SSA decisions are 
not controlling for VA purposes, they are pertinent to the 
adjudication of a claim for VA benefits and VA has a duty to 
assist the veteran in gathering such records.  See Collier v. 
Derwinski, 1 Vet. App. 413 (1991); Murincsak, supra; Masors 
v. Derwinski, 2 Vet. App. 181 (1992) and Brown v. Derwinski, 
2 Vet. App. 444 (1992).  The RO should clarify whether the 
veteran made such application and, if so, obtain any 
pertinent medical evidence used to arrive at a determination.  

The veteran stated in a December 2004 letter that he was 
involved in a conflict with the Town of Dartmouth regarding 
his retirement benefit.  He indicated that he had retained an 
attorney and would be having a hearing concerning his 
"accidental retirement benefit".  Details surrounding his 
retirement from the town government would be beneficial in 
reviewing this claim.  

The veteran is currently 30% service connected for forearm 
muscle injury (residuals of gun shot wound), 10% for 
tinnitus, 10% for shoulder muscle injury residuals of grenade 
fragment wound, 10% for grenade fragment wounds of the left 
wrist, 10% for grenade fragment wounds of the right upper 
thigh, 0% for perforation tympanic membrane, 0% for impaired 
hearing for a combined 80 percent evaluation.  While the 
veteran has advanced his TDIU claim on the basis of his PTSD, 
the other service connected disabilities are quite properly 
considered in the evaluation of that claim.  However, the 
Statement of the Case of November 2004 and Supplemental 
Statement of the Case of August 2005 record do not clearly 
demonstrate that all service connected disabilities were 
collectively considered.  

The Board notes that it may not reject a TDIU claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran's disabilities does not prevent him from 
performing work that would produce sufficient income to be 
other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the Court specifically stated that VA has a duty 
to supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service- 
connected disabilities has on his ability to work.  Friscia, 
at 297, citing 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.103(a), 3.326, 3.327, 4.16(a) (1999); Beaty, 6 Vet. App. 
at 538; and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In 
light of the above, the Board finds it is appropriate to 
remand the veteran's claim for further evidentiary 
development, to include obtaining a medical opinion as to 
whether the veteran is unemployable as a result of all 
service-connected disabilities.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  However, notice in compliance with Dingess/Hartman 
has not been provided.

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran and 
obtain the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA 
that treated the veteran for any of his 
service-connected disabilities since 
November 2003.  Of particular interest 
would be the psychiatric records from 
JHS, M.D. and from the Vet Center in 
Bridgeport for the period from November 
2003 to the present.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The RO should obtain clarification 
as to whether the veteran has applied 
for Social Security (SSA) disability 
benefits and, if appropriate, SSA 
should be contacted and requested to 
furnish copies of all medical records 
pertinent to the veteran's claim for 
disability benefits.  If medical 
evidence utilized in processing such 
claim is not available, the fact should 
be entered in the claims folder.

4.  The RO should procure a release from 
the veteran in order that his employment 
records from the Town of Dartmouth can be 
obtained.  Of particular interest are any 
records pertaining to his "accidental 
retirement" benefit, and any records 
regarding legal actions the veteran has 
pursued against the town concerning 
occupational injuries or "accidental 
retirement".  Any records received 
should be associated with the claims 
folder.

5.  The veteran should be afforded a 
comprehensive VA orthopedic examination 
to assess his service-connected 
musculoskeletal disabilities.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  In 
evaluating the both wrists, the right 
shoulder, and the right upper thigh (all 
are service-connected disabilities), the 
physician should note any functional loss 
due to pain, weakness, fatigability, 
incoordination or pain on movement of the 
joints.  The physician should indicate 
whether there is greater limitation of 
motion on use, including use during 
flare-ups. 

The physician must offer an opinion as to 
whether it is at least as likely as not 
that the veteran is unable to obtain and 
maintain substantially gainful employment 
solely as a result of all his service- 
connected disabilities, without regard to 
his age or any nonservice-connected 
disorders.  The examination report must 
include a complete rationale for all 
opinions and conclusions expressed.

6.  After undertaking any other 
notification and/or development action 
deemed warranted, the RO should 
readjudicate the claims.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and any representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



